        Case 3:21-cv-03943-WHO Document 9 Filed 05/27/21 Page 1 of 1



 1   ANTHONY J WEIBELL, State Bar No. 238850
     WILSON SONSINI GOODRICH & ROSATI
 2   Professional Corporation
     650 Page Mill Road
 3   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 4   Facsimile: (650) 565-5100
     Email: aweibell@wsgr.com
 5
     Attorneys for Defendant
 6   ROBLOX CORPORATION

 7                               UNITED STATES DISTRICT COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA

 9                                  SAN FRANCISCO DIVISION

10   JANE DOE,                                     CASE NO.: 3:21-cv-03943-WHO

11                 Plaintiff,                      NOTICE OF APPEARANCE OF
                                                   ANTHONY J WEIBELL ON
12          v.                                     BEHALF OF DEFENDANT
                                                   ROBLOX CORPORATION
13   ROBLOX CORPORATION,

14                 Defendant.

15

16
            PLEASE TAKE NOTICE that the following attorney shall now appear in this action on
17
     behalf of Defendant ROBLOX CORPORATION:
18
            ANTHONY J WEIBELL
19          WILSON SONSINI GOODRICH & ROSATI, P.C.
            650 Page Mill Road
20          Palo Alto, CA 94304-1050
            Telephone: (650) 493-9300
21          Facsimile: (650) 565-5100
            Email: aweibell@wsgr.com
22

23
     Dated: May 27, 2021                          WILSON SONSINI GOODRICH & ROSATI
24                                                Professional Corporation
25                                                By: /s/ Anthony J Weibell
26                                                Attorneys for Defendant
                                                  ROBLOX CORPORATION
27

28



     NOTICE OF APPEARANCE                         -1-                 CASE NO.: 3:21-CV-03943-WHO
